Order insofar as appealed from reversed, with $10 costs and disbursements and motion granted, with $10 costs, to the extent of permitting defendant to further amend his answer by interposing the counterclaim set forth in the proposed second amended answer verified October 23, 1956. Memorandum: Upon the record before us, it appears that, in the exercise of sound discretion, the Special Term Justice should have permitted the interposition of the counterclaim contained in the “ Proposed Second Amended Answer.” The order appealed from must therefore be reversed to permit such an amendment and the motion granted to that extent. We do not pass upon the legal sufficiency of the amended pleading (4 Carmody-Wait, New York Practice, § 25, pp. 566-467; Gillette v. Allen, 269 App. Div. 441, 449; Anderson v. New York Cent. R. R. Co., 284 App. Div. 64, 65; Ponticello v. Prudential Ins. Co., 281 App. Div. 549, 550). All concur. (Appeal from part of an order of Onondaga Special Term denying to defendant leave to further amend his answer by interposing a counterclaim in his proposed second amended answer.) Present—McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.